Citation Nr: 1210846	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Meniere's disease, to include vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In October 2010, the Board remanded the issue on appeal for further examination.   Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for Meniere's disease, to include vertigo.

Pursuant to the Boards October 2010 Remand, the Veteran was afforded a VA examination in November 2010.  A November 2011 addendum was submitted that addressed the medical opinions requested in regards to the Veteran's Meniere's disease.  The examiner stated that the Veteran was treated for otitis media with effusion while in active duty service.  Additionally, the examiner noted that during a medical examination in January 1971, the Veteran denied vertigo or dizziness symptoms.  Furthermore, the examiner noted that there were no complaints regarding dizziness while in active duty service.  The Veteran first complained of dizziness symptoms in January 2003.  The examiner stated that during the Veteran's 2003 medical evaluation, the physician documented that there was likely fluid behind the tympanic membrane, which was consistent with a middle ear infection and not an inner ear disease like Meniere's.  Additionally, the examiner noted that the Veteran was treated again in September 2003 for dizziness issues, and a provisional diagnosis of Meniere's was documented.  Furthermore, the examiner noted that the Veteran was treated for middle ear infections, which is fluid in the middle ear.  The examiner concluded that fluid in the middle ear was consistent with a middle ear infection, and not Meniere's disease.  Moreover, the examiner stated that the configuration of the Veteran's hearing loss was not consistent with a typical hearing loss associated with Meniere's disease.  Therefore, the examiner concluded that the Veteran's tentative diagnosis of Meniere's was not caused by, aggravated by, or casually associated with active duty noise exposure or service connected hearing loss or tinnitus.  

However, the examiner failed to state a rationale as to why she believed that the Veteran's Meniere's disease was not caused and/or aggravated by his service-connected hearing loss and/or tinnitus, and as such it is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Additionally, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  

As such, the Board is without medical expertise to determine whether the Veteran suffers from Meniere's disease or any other ear disease, and whether any of the Veteran's ear conditions are related to service or his service-connected disabilities. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of dizziness/vertigo since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1) The AMC should arrange for the Veteran to undergo a VA examination with an appropriate specialist (Otolaryngologist/ENT) to assess the nature and etiology of any ear disorders, to include Meniere's disease and vertigo.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any ear disorders, to include Meniere's disease and vertigo.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's ear disorders, to include Meniere's disease and/or vertigo, had their onset during active service or is/are related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the Veteran's service treatment records, to include an in-service diagnosis of otitis media. 

Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease and/or vertigo, were caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected disabilities, to include bilateral hearing loss and/or tinnitus.  Please specifically address whether there was any increase in severity of the Veteran's ear disorders, to include Meniere's disease and/or vertigo, that was proximately due to or the result of the Veteran's bilateral hearing loss and/or tinnitus, and not due to the natural progress of the ear disorders, to include Meniere's disease and vertigo.

In rendering these opinions, the examiner should acknowledge the medical evidence of record, such as the Veteran's service treatment records, private treatment records, VA treatment records, the November 2010 VA examination and November 2011 addendum reports, the Veteran's lay statements, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


